DETAILED ACTION
Status of Claims
The following is an Allowability Notice in response to the applicant’s filing of Application 16/806,662, originally filed on 03/02/2020.  This allowability notice is also in response to an after-final amendment, filed on 06/10/2022.  This application claims priority to Provisional Application No. 62/812,971, filed on 03/02/2019.    
Claims 1, 3, 5-10, 12, 14-19, and 22-25 are now pending and have been examined.
Claims 2, 4, 11, 13, and 20-21 have been cancelled by the applicant.


Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14-19, and 22-25 are allowed.


The invention includes a method, apparatus, and medium for selecting and outputting textual and image data to a device based on an indication of a life event.  A category database including both textual and image information for a plurality of different life event categories is established.  Digital data associated with a digital communications of a user is obtained by continuous scanning or scraping techniques, the data including both textual and image data.  The textual and image data is extracted upon detecting a further new communication.  The textual data is inputted into an NLP model.  A textual life event is indicated as an output of the model, including a classification tag and intent information associated with an item related to the life event.  The image data is inputted into an image model.  The image is compared to images correlated in the database to various life events.  The life event indication is then updated based on the image analysis.  A likelihood threshold to implement an action is then determined, and if the threshold is met then textual data associated with the life event and the item is outputted to the user device.
      
The closest prior art, Liensberger, et al., Pre-Grant Publication No. 2017/0286853 A1, teaches many aspects of the claimed invention including inputting textual data from a user message into an NLP mode, obtaining a life event, determining the likelihood of life event meets a threshold, and outputting textual data to the user device.    However, other aspects of the invention are not taught.  Patel, et al., Patent No. 10,769,223 B1 teaches extracting image data from user communications, inputting the images into an image model, comparing the image to various life events, obtaining a life event indication, and outputting image data.  However, an NLP life event is not updated, a continuous scanning or scraping technique is not used, a database of life event categories correlated to life events based on image and textual data is not taught, and the life event indication is not returned including a product or service and a classification tag.  Orioli, et al., Pre-Grant Publication No. 2014/0189002 A1 teaches continuous scanning API to analyze communications.  Other aspects of the invention are not taught.  Ross, et al., Pre-Grant Publication No. 2013/0054376 A1 teaches textual analysis of user communications to determine an advertisement to target to the user, the analysis including identifying a product or service related to the life event, the intent information indicating the intent of the user to implement an action related to the life event.  However, the database including textual and image data that is stored for comparison based on life event categories and the subsequent outputting of a classification tag and intent information associated with a specific item is not taught.  Further, the combination of references, of which there were already four references prior to amendment, is considered by the examiner to be me greater than what could be considered combinable in a 103 rejection based on the specific use of each aspect of the invention in combination to arrive at the final outputting of data to the user device.  
Independent claims 1, 10, and 19 comply with 35 U.S.C. 101.  Claim 1 is directed to a method, or process.  A process is a statutory category for patentability.  Claim 10 is directed to an apparatus.  An apparatus is a statutory category for patentability.  Claim 19 is directed to a non-transitory computer-readable medium.  The medium is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims.  

Under Step 2A Prong 1 of the analysis, the examiner cannot identify an abstract idea in the claims under the new 2019 Updated Guidance.  The claims include multiple steps which include image and text extraction techniques and model inputs.  While these techniques are not completely unknown in the art, the invention as a whole goes well beyond what could be done mentally by a human operator, regardless of speed or number of users.  Therefore, the claims are considered to be patent eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682